Citation Nr: 1002393	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability (back disability).

2.  Entitlement to service connection for Dupuytren's 
contracture with rheumatoid arthritis.

3.  Entitlement to service connection for rheumatoid 
arthritis of the right arm.

4.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 and a February 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in November 2009.  A 
transcript of the hearing has been associated with the claims 
file.

As noted below, the claims for service connection for 
Dupuytren's contracture with rheumatoid arthritis, rheumatoid 
arthritis of the right arm, and PTSD have been withdrawn.


FINDINGS OF FACT

1.  On November 3, 2009, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the Veteran that he wished to withdraw his 
current claims on appeal for service connection for 
Dupuytren's contracture with rheumatoid arthritis, rheumatoid 
arthritis of the right arm, and PTSD.

2.  A chronic low back disability was not shown in service 
and there is no competent evidence that any current 
disability of the low back is causally related to events in 
service.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal on the 
issues of entitlement to service connection for Dupuytren's 
contracture with rheumatoid arthritis, rheumatoid arthritis 
of the right arm, and PTSD, the Board does not have 
jurisdiction to consider the claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R.     §§ 20.101, 20.202, 20.204 (2009).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A.       §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to 
the issues of entitlement to service connection for 
Dupuytren's contracture with rheumatoid arthritis, rheumatoid 
arthritis of the right arm, and PTSD, and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these claims on appeal, and they must 
be dismissed.

Specifically, in a statement from the Veteran's 
representative, received on November 3, 2009, the Veteran 
stated that he desired to withdraw his appeal concerning the 
issues of service connection for Dupuytren's contracture with 
rheumatoid arthritis, rheumatoid arthritis of the right arm, 
and PTSD.  This statement constitutes a written withdrawal of 
the substantive appeal with regard to the issues of 
entitlement to service connection for Dupuytren's contracture 
with rheumatoid arthritis, rheumatoid arthritis of the right 
arm, and PTSD.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these claims, and 
they must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).

II.  Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

The Veteran seeks service connection for a lumbar spine 
disability.  The Board has reviewed the service treatment 
records (STRs).  The entrance examination and Report of 
Medical History, both dated August 1968, do not indicate that 
the Veteran had a spine disability.  On his Report of Medical 
History, dated September 1970, the Veteran reported a history 
of back trouble.  The physician noted that the Veteran had 
minimal back pain.  The separation examination, also dated 
September 1970, did not show a back disability.

The Veteran was treated for low back pain in August 1969 and 
on two occasions in September 1969.  The notes indicate that 
the Veteran had previously had trouble with his spine.  

The Board also reviewed VA outpatient treatment records.  VA 
outpatient treatment records indicate that the Veteran was 
treated for back pain in December 2005.  The x-rays show that 
the Veteran had mild to moderate degenerative disc disease of 
the lumbar spine.  The etiology of the disability was not 
noted.  Records dated November 2006 indicate that the Veteran 
has significant degenerative disc disease and some curvature 
of the lumbar spine.  The etiology of the disability was not 
noted.  The Veteran began receiving lumbar epidural steroid 
injections in June 2007 to treat his pain.  A record dated 
August 2007 indicates that the Veteran was involved in a 
motorcycle accident about five years prior to his current 
treatment.  The accident caused rib fractures.

The Veteran was afforded a VA examination in January 2008.  
The examiner reviewed the claims file and noted the Veteran's 
treatment of back pain in service.  He also noted that the 
Veteran had kidney problems in service.  The examiner noted 
the Veteran's treatment of back pain and surgery in 2007, as 
well as other VA outpatient treatment record notes.

The Veteran reported that his back pain had onset many years 
ago, but he could not recall a specific date.  He reported 
that he has not had chiropractic care.  The examiner 
proceeded to perform physical testing and he obtained x-rays 
of the Veteran's spine.  The examiner diagnosed the Veteran 
with status post bilateral lumbar foraminotomies with a 
residual scar, degenerative disc disease, and radiculopathy. 

In the opinion, the examiner stated that based upon the 
examination and available information, the Veteran's current 
back condition is not likely related to his military service.  
He stated that the Veteran was discharged from the military 
in 1970 and that there are no medical notes of ongoing 
treatment for a back condition.  The examiner stated that the 
most recent medical notes show the Veteran seeking 
evaluations for his back condition in 2007.  He stated that 
the Veteran has some advanced degenerative changes in his 
lumbar spine and multilevel degenerative disc disease.  He 
stated that these conditions involve the skeletal system 
versus muscle strain that he was treated for in the military.  

At his hearing before the Board in November 2009, the Veteran 
said he suffered low back strain in service and that he has 
suffered from the condition and residuals since service.  
Specifically, the Veteran stated that he injured his back 
during basic training in September of 1968 and that the 
injury bothered him throughout his active service.  He stated 
that in March or April of 1970, he was slammed between piles, 
injuring his spine and arm.

Immediately subsequent to service, in the 1970s, the Veteran 
chose to live with the pain, foregoing treatment.  He said he 
was first treated for the spine disability in the 1980s by a 
chiropractor.  He started receiving treatment at VA 
facilities for in the 1990s and has since had back surgery 
and been treated with cortisone shots.  

The Veteran said he would attempt to get his chiropractic 
records from the 1980s.  The Board allowed until January 3, 
2010, to submit the chiropractor's treatment records and 
informed the Veteran that if records were not submitted, that 
the Board would assume that the search for records was 
unsuccessful.  The Veteran agreed.  No records have been 
received as of the date of this decision.  Accordingly, the 
Board finds that the chiropractic records from the 1980s, 
referred to by the Veteran during his testimony before the 
Board, are no longer in existence and that attempts to obtain 
the records by the RO would be futile.

The Board has considered all of the evidence but finds that 
the weight of the evidence is against the Veteran's claim for 
service connection.  The STRs show that the Veteran was 
treated for muscle strain during service in 1969.  His 
separation examination, dated September 1970, failed to show 
a continuing or chronic disability of the spine, weighing 
against the claim for service connection.  The first 
indication of a lumbar disability is dated December 2005, 
approximately 35 years after the Veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a substantial a lapse of time 
between separation from service and post-service treatment 
for claimed disorders is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  

In this regard, the Board notes that the claims file includes 
treatment records from the late 1990s; however, the records 
do not show that the Veteran sought treatment or complained 
of a lumbar spine disability, weighing against the claim of a 
problem that has existed for many years.

Also weighing against the claim is the VA examination.  The 
VA examiner reviewed the claims file, including the Veteran's 
STRs, and performed a physical examination.  After 
consideration of all of the evidence, the examiner indicated 
that it is not likely that the Veteran's lumbar spine 
disability is related to his active service, weighing against 
the Veteran's claim for service connection.  The Board finds 
that this opinion must be given great probative weight.

The Board has considered the Veteran's testimony, but finds 
that it is outweighed by the medical evidence, which fails to 
show that the Veteran's current lumbar spine disability is 
related to his muscle strain in service.  The evidence also 
fails to support a finding of service connection based upon 
chronicity of symptomatology as the medical records are 
silent for complaints or treatment of the spine from 1969 to 
2005.  As noted, records dated in the 1990s fail to show 
treatment or complaint of a lumbar spine disability.  Though 
the Veteran alleges to have been treated by a chiropractor in 
the 1980s, he has provided no proof of treatment and the 
medical evidence the Board has only indicates that the back 
condition has not existed since discharge from service. 

In this regard, the Board must note that the Veteran told the 
VA examiner that he had not been treated by a chiropractor 
for his back disability.  Such a contradiction only provides 
factual evidence against this claim.

In sum, the Board finds that the post-service medical records 
provide strong probative evidence against the claim, showing 
that the Veteran's claimed disorder first manifested several 
decades after service, outweighing the probative value of the 
Veteran's statements to the VA. 

Accordingly, the Board finds that the preponderance of the 
evidence is against his service connection claim.  38 
U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded should also be provided prior to an initial 
unfavorable decision on a claim by the RO.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2007 that fully 
addressed all three notice elements and the Dingess criteria 
and was sent prior to the initial RO decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records.  The Veteran was afforded a VA medical examination 
in January 2008.  

The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in November 2009.  During the hearing, the 
Veteran indicated that he would obtain (if possible) medical 
records from his chiropractor from the 1980s.  He was 
informed that if medical records were not provided, that the 
Board would assume that the records no longer exist (it would 
be highly unusual for a private medical provider to keep 
records of this nature for 30 years).  The Veteran agreed.  
The Veteran has not provided additional records since his 
hearing.  The Board further notes that prior to his hearing, 
the Veteran failed to indicate chiropractic treatment in the 
1980s or provide information to VA so that VA could obtain 
the chiropractic treatment records on his behalf, only 
providing more evidence to support the conclusion that an 
additional effort to locate these records would not succeed.  
Further, during his VA examination, the Veteran indicated 
that he had not had chiropractic treatment.  Accordingly, the 
Board finds that the Veteran was provided ample notice and 
time to either submit records to VA on his behalf or submit 
sufficient information to VA so that VA could obtain records 
on his behalf.  The Board finds no basis to order the RO to 
obtain records which the Veteran himself could not find and 
which more than likely do not exist (for reasons cited 
above).  Therefore, the Board finds that the duty to assist 
has been met in this instance.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal seeking service connection for Dupuytren's 
contracture with rheumatoid arthritis, rheumatoid arthritis 
of the right arm, and PTSD are dismissed.

Service connection for a lumbar spine disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


